DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a combustor having a nozzle coupled to the combustor body at or near the exhaust opening to choke the exhaust opening, classified in F02K 7/02.
II. Claims 6-10, drawn to a combustor having a diverting plate positioned radially inward of the inlet annulus and inlet channels for diverting flow of a mixture of the first and second fluids in an axial direction, classified in F23R 7/00.
III. Claims 11-19, drawn to a combustion chamber is free of any inner body, classified in F23R 3/42.
IV. Claim 20, drawn to a combustor having at least one obstruction positioned along an outer periphery of the combustion chamber, classified in F23M 5/00.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are directed to related apparati. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each of the groups has a distinguishing design, such as group I with the nozzle .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The divergent subject material, which covers divergent constructions of the apparati, require divergent search strategies and divergent references to treat the divergence in not just the claimed invention but in the disclosed invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  

Election of Species 
This application contains claims directed to the following patentably distinct species:
Species A:	Fig(s) 2, 7A [combustor with centerbody and with 1st nozzle configuration]
Species B:	Fig(s) 2, 7B [combustor with centerbody and with 2nd nozzle configuration]
Species C:	Fig(s) 2, 7C [combustor with centerbody and with 3rd nozzle configuration]
th nozzle configuration]
Species E:	Fig(s) 2, 7E [combustor with centerbody and with 5th nozzle configuration]

Species F:	Fig(s) 8 combustor with plate diverter

Species G:	Fig(s) 9-11 1st centerbodiless combustor 
Species H:	Fig(s) 12 2nd centerbodiless combustor with backward facing step.
Species I:	Fig(s) 13  3rd centerbodiless combustor
Species J:	Fig(s) 16A  3rd centerbodiless combustor with converging-diverging area forming a throat [if elected, must also be elected with a compatible Species (one of G, H and I)] 
Species K:	Fig(s) 16B  4th centerbodiless combustor with semi-parabola [if elected, must also be elected with a compatible Species (one of G, H and I)]
Species L:	Fig(s) 16C  5th centerbodiless combustor with backward facing step & circular transition [if elected, must also be elected with a compatible Species (one of G, H and I)]

Species M:	Fig(s) 14 combustor with first obstacle (ramps) on wall
Species N:	Fig(s) 15, 19A combustor with 2nd obstacle (sawtooth) on wall
rd obstacle (square tooth) on wall
Species P:	Fig(s) 15, 19C combustor with 4th obstacle (right angle triangle tooth tooth) on wall
Species Q:	Fig(s) 15, 19D combustor with 5th obstacle (fluid jets in place of sawtooth) on wall

The species are independent or distinct because they involve distinct constructions for the combustor nozzle or obstacle or centerbodiless designs. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic to all the species.  It is noted that claim 1 of Group I appears generic to the species with nozzle configuration.  Claim 20 appears generic to the obstacle species.  Claim 11 appears generic to the centerbodiless species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the divergence in the disclosed structure and configurations as well as the claims regarding the differing species create a burden of search and examination to address the various permutations and combinations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 5, 2021